Mr. Justice 'Audrey
delivered tbe opinion of tbe Court.
Tbis appeal was taken on November 27, 1931, and on tbe 3rd of tbe following December the appellant filed a motion *227in the court stating that he elected the method of preparing a statement of the case for perfecting his appeal, and that in order to prepare the same it was essential for him that the stenographer should deliver to him a transcript of the stenographic notes taken at the trial. Accordingly, he prayed for an order directing the stenographer to deliver to him the said transcript, and that an extension of 30 days be granted for his effecting such delivery. Both requests were granted by the lower court. Subsequently extensions were granted to the stenographer for this purpose. On February 27, the ap-pellee filed in this Court a motion to dismiss this appeal on the ground that, as the appellant had elected the statement of the case for the prosecution of the appeal, he ought to have filed the same within ten days from the taking thereof, since no extension enlarging such period had been granted.
Under the statutes in force, an appellant has available to him two methods of submitting to this Court the evidence introduced at the trial: the transcript thereof prepared by the stenographer or a statement of the case prepared by the appellant and containing such evidence. The appellant herein elected the latter method and, therefore, he should have presented such statement within ten days following the taking of the appeal or within any extension of that period granted by the lower court, in accordance with the provisions of section 299 of the Code of Civil Procedure, as amended by Act No. 81 of 1919 (Sess. Laws, p. 674).
The stenographic notes are not absolutely necessary for the presentation of a statement of the ease, as we declared in Goffinet et al v. Polanco, 31 P.R.R. 201, 204. Therefore, as the present appeal was taken on November 27, 1931, the statement of the case should have been filed within the next ten days, that is, on or before December 7, since the appellant failed to apply for an extension for filing the statement of the case, inasmuch as what he requested in his motion of December 3 was that an extension of 30 days, counted from that date, be granted to the stenographer, when there was no *228term to be extended to the stenographer, for no such term is provided by law, the stenographer not being the person who prepares the statement of the case. If the appellant deemed it advisable to have the stenographic transcript in order to prepare the statement of the case, he should have applied for extensions, not for the stenographer, but for himself to file the statement of the case, as we said in the Goffinet case, supra.
The appeal must be dismissed.